[main_logo.gif]
Amended and Restated Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan




Section  1 – Purpose of the Plan


1.01
Flagstone Reinsurance Holdings Limited (the “Company”) adopted this Amended and
Restated Flagstone Reinsurance Holdings Limited Employee Restricted Share Unit
Plan (the “Plan”), effective as of July 20th 2007 for the benefit of the
Directors, officers, and Employees of the Company.  The purpose of the Plan is
to promote a proprietary interest in the Company and its Subsidiaries among its
Directors, officers, and employees; encourage the Directors, officers, and
Employees of the Company to further the development of the Company; and to
attract and retain the key employees necessary for the Company’s long-term
success.  This Plan amends and restates in its entirety the Flagstone
Reinsurance Holdings Limited Employee Restricted Share Unit Plan adopted on July
1, 2006 and amended in November, 2007.



Section 2 – Definitions


2.01
General – Whenever the following terms are used in the Plan with the first
letter capitalized, they shall have the meanings specified below unless the
context clearly indicates to the contrary or as provided under Section 7 of the
Plan.



2.02
“Account” of a Participant means his or her individual account, if any, or the
account of a Director’s employer, as established in accordance with Section 6.



2.03
“Beneficiary” means the person or persons designated by a Participant, on a form
provided by the Plan Administrator, to receive payments under the Plan in the
event of the Participant’s death.
    2.04
“Board” means Board of Directors of the Company.

 

2.05
“Cause” shall mean (a) a material breach by a Participant of any contract
between the Participant and the Company or a Subsidiary; (b) the willful and
continued failure or refusal by the Participant to perform any duties reasonably
required by the Company or a Subsidiary, after notification by the Company or
the Subsidiary of such failure or refusal, and failure to correct such behaviour
within 20 days of such notification; (c) commission by the Participant of a
criminal offence or other offence of moral turpitude; (d) perpetration by the
Participant of a dishonest act or common law fraud against the Company or a
Subsidiary or a client of either; or (e) the Participant willfully engaging in
misconduct which is materially injurious to the Company or a Subsidiary,
including without limitation, the disclosure of any trade secrets, financial
models, or computer software to persons outside the Company or a Subsidiary
without the consent of the Company or a Subsidiary.
    2.07 “Compensation Committee” means the Compensation Committee of the Board
of Directors of the Company.     2.08         “Common Stock” means common shares
of the Company.     2.09         “Company” means Flagstone Reinsurance Holdings
Limited.     2.10         “Director” means a member of the board of directors of
the Company or its Subsidiaries.

 
 
 
 
Page 1 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan
 
 
 
2.11
“Disability” means a condition by which the Compensation Committee has
determined that the physical or mental condition of the Participant is such as
would entitle him to receive payment of monthly benefits under any disability
plan of the Company or a Subsidiary in which the individual participates.
    2.12         “Employee” means an employee of the Company or its
Subsidiaries.     2.13 “Grant Certificate” means a certificate evidencing the
credit of or grant to a Participant of a Restricted Share Unit under the Plan
(sample attached as Appendix 5).     2.14
“Inter Vivos Designee” means any person or body of persons corporate or
unincorporate, association, trust, partnership or similar entity or arrangement
designated by a Participant, on a form provided by the Plan Administrator, to
hold such RSUs granted to the Participant under the Plan and receive payments
under the Plan during the life of the Participant.
    2.15
“Participant” means any Employee, officer, or Director, except for Management
Directors, of the Company or its Subsidiaries who (1) are eligible for RSU
credits or grants under the Plan and (2) the Compensation Committee decides
pursuant to its authority under Section 3.01 of the Plan to grant or credit an
RSU award.
   
2.16
“Plan” means the Flagstone Reinsurance Holdings Limited Employee Restricted
Share Unit Plan, as it may be amended from time to time.
   
2.17
“Plan Administrator” means the Compensation Committee, or the person or persons
appointed by the Compensation Committee to serve under Section 4 of the Plan.
   
2.18
“Restricted Share Unit” (or “RSU”) means a right to receive a payment, in cash
or in actual Common Stock of the Company, of the value of Common Stock of the
Company, subject to the terms of this Plan and the respective Grant Certificate.
     2.19 “Subsidiary” means a subsidiary of the Company.

               



Section 3 – Awards Subject to the Plan


3.01
Under the Plan, the Compensation Committee, in its sole discretion, may grant
RSUs to Participants or credit RSUs to Directors’ Accounts.  The total stock
credits or grants under the Plan shall not exceed (a) that amount required to
satisfy the Director requests for fees to be paid in shares, plus (b) 0.2
percent of the total issued and outstanding share capital of the Company per
annum or as decided by the Compensation Committee.  To the extent that any RSU
granted or credited under the Plan expires, terminates, or is cancelled, such
unissued stock credits or grants shall again be available for grant or credit
under the Plan.



3.02
The RSUs will normally be settled by delivery of Common Stock, but can be
settled to the Participant on distribution in cash, by issuance of shares of
Common Stock, or partly in cash and partly by issuance of shares of Common Stock
as determined by the Compensation Committee; provided that Participants who are
UK domiciled for tax purposes may only receive distributions by issuance of
shares of Common Stock.

 
 
 
Page 2 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan
 

 
3.03
The amount of cash, if any, to be paid in lieu of issuance of shares of Common
Stock under the Plan shall be determined based on the net book value per share
of Common Stock (or market value, if the Company’s shares are freely tradable on
an exchange) as of the date on which a Participant becomes entitled to payment,
whether or not such payment is deferred.





Section 4 – Administration


4.01
The Plan shall be administered by the Compensation Committee, and the
Compensation Committee shall have the sole authority to interpret the Plan, to
establish and revise rules and regulations relating to the Plan (including this
Plan document), and to make any other determinations that it believes necessary
or advisable for the administration of the Plan.  All of the powers and
responsibilities of the Compensation Committee under the Plan may be delegated
by the Compensation Committee, in writing, to any Compensation Subcommittee or
appropriate Company personnel thereof.  The Board of Directors or the
Shareholders of the Company can overrule the Compensation Committee.



Section 5 – Participation


5.01
The Management Committee of the Company will recommend, and the Compensation
Committee will approve, the Participants in the Plan.  Participation in the Plan
will be limited to officers, Employees, and Directors (excluding Management
Directors) of the Company or its Subsidiaries.  Participants in the Plan may
also participate in the Flagstone Reinsurance Holdings Limited Performance Share
Unit Plan (the “PSU Plan”) sponsored by the Company, however such persons shall
not be eligible to receive grants of RSUs and Performance Share Units in the
same calendar year.  In addition, participation in the Plan shall be limited
only to those individuals who are approved by the Compensation Committee and
whose participation in the Plan is evidenced by a Grant Certificate executed by
the Company.



Section 6 – Terms of the Grant or Credit of RSUs


6.01
The Compensation Committee may grant RSUs to a Participant pursuant to the
Plan.  In addition, a Director of the Company may elect to substitute all or a
percentage of his/her compensation for services performed for the Company with
RSUs issued under the Plan, such amount to be credited to his/her Account as
RSUs. A Director who serves on the Board on behalf of his/her employer may
stipulate that amounts be credited to such employer’s Account as RSUs.  Grants
or credits of RSUs shall be evidenced by a Grant Certificate in such form as the
Compensation Committee shall from time to time approve.



6.02 
A Director who is a Participant in the Plan shall elect no later than December
31 of the year prior to the year with respect to which the compensation is
earned (or for the first year of the Plan, no later than the last day of the
month prior to the Plan’s effective date), the dollar amount or percentage of
compensation for such year to be converted into RSUs and credited to his/her
Account pursuant to the written terms of the Plan and the Grant Certificate.

 
 
 
Page 3 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan
 
 
6.03
Upon a grant or credit of an award of RSUs under the Plan, as applicable, a
Participant’s Account shall be credited with the amount of such grant or credit.



6.04
Actual shares of Company Common Stock or cash (as determined by the Committee),
equal in amount to the number of RSUs that have vested, will be distributed to
the Participant upon the earlier of the following: (a) separation from service
other than for cause, (b) satisfaction of the applicable vesting period(s), (c)
a specific date, or (d) such other time as the Committee may in its sole
discretion determine (collectively, the “Distribution Dates”).  The Company
shall deliver the shares of Common Stock of the Company and/or cash to the
Participant as soon as administratively feasible after the identified date of
distribution.



6.05
Grants of RSUs under the Plan will normally fully vest on the date that is
specified in the applicable Grant Certificate, subject to the following:

 

 
6.05.1
Upon a Participant’s death or Disability, he/she shall become fully vested in
all RSUs that have been credited or granted under the Plan.
       
6.05.2
Except as otherwise provided herein, the unvested RSU’s of Participants who are
Employees or Officers shall be canceled upon notice of termination from the
Employer to the Employee or the notice of resignation of the Employee.
       
6.05.3
Notwithstanding 6.06.2, at the discretion of the Compensation Committee, vesting
of RSUs that are granted under the Plan may continue for Employees who separate
from service with the Company after at least five years’ service.
       
6.05.4 –
If an Employee is terminated for Cause all of his RSU’s will be automatically
canceled.
       
6.05.5
The RSU’s of a Director shall normally vest on the date noted on the Grant
Certificate, unless accelerated under 6.04.1, and regardless of whether that
Director continues to serve. The Compensation Committee can cancel the RSU’s of
a Director, whether vested or not, if that director engages in action deemed to
be materially hostile to the interests of the Company, as judged by the Board of
Directors.
       
6.05.6
The Compensation Committee may, in its sole discretion, accelerate the vesting
of any RSUs credited or granted under the Plan at any time.

 
 
6.06
RSUs and the rights and privileges conferred therewith shall not be sold,
transferred, encumbered, hypothecated, or otherwise anticipated by the
Participant, except as provided for under the terms of the Plan.  This Award is
not liable for or subject to, in whole or in part, the debts, contracts,
liabilities, or torts of the Participant, nor shall it be subject to
garnishment, attachment, execution, levy, or other legal or equitable process.







 
Page 4 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan
 

 




Section 7 – Special Provisions


7.01
The Plan has special provisions which apply variously to citizens, residents,
domiciliaries, of certain countries, or employees of Company subsidiaries
located in certain countries. These provisions form part of this Plan and are
attached as Appendix 4.



7.02
The Company may extend or amend Appendix 4 from time to time in order to
accommodate the development of the Company in new countries, to maintain the
most tax-favorable status available in various countries under the applicable
laws and further modifications/amendments carried out from time to time. Such
technical amendments require the approval of the Management Compensation
Committee of the Company, and the Chairman of the Compensation Committee.



Section 8 – Taxation
8.01 –
Participants shall be responsible for all individual tax consequences of the RSU
grants under the Plan.  Where feasible, the Plan will be interpreted and
administered to provide favorable tax treatment to the Participant, subject to
the compliance with the applicable laws of their respective jurisdiction.



8.02 -
The Company reserves the right to withhold shares or deduct from the Participant
payroll any taxes or social benefit costs to the Participant or the Company
associated with the vesting or fulfillment of the RSUs.





Section 9 – Designation of Beneficiary


9.01
A Participant, by filing the prescribed form (the “Beneficiary Designation
Form”, sample attached as Appendix 2) with the Plan Administrator, or such other
person as the Plan Administrator may designate from time to time, may designate
one or more Beneficiaries and successor Beneficiaries who shall be given the
rights to the RSUs in accordance with the terms of the Plan in the event of the
Participant’s death.  A Participant may change the designation of a Beneficiary
at any time by completing a new Beneficiary Designation Form that shall revoke
and supersede all earlier forms.  In the event a Participant does not file a
Beneficiary Designation Form designating one or more Beneficiaries, or no
designated Beneficiary survives the Participant, the RSUs shall be given to the
individual to whom such right passes by will or the laws of descent and
distribution and/or succession.



9.02  
A Participant, by filing the prescribed form (the “Inter Vivos Designee Form”,
sample attached as Appendix 1) with the Plan Administrator, or such other person
as the Plan Administrator may designate from time to time, may designate one or
more Inter Vivos Designees and successor Inter Vivos Designees who shall be
given the rights to all past, present and future grants or series of RSUs, or to
one or more specific grants or series of RSUs, designated within the Inter Vivos
Designee Form during the life of the Participant and in accordance with the
terms of the Plan.  A Participant may change the designation of any Inter Vivos
Designee by completing a new Inter Vivos Designation Form that shall revoke and
supersede all earlier forms. In the event a Participant does not file an Inter
Vivos Designation Form designating one or more Inter Vivos Designees, or no
Inter Vivos Designee survives the Participant, the RSUs and any payment of
shares in place of cash shall be given to the Participant.

 
 
 
Page 5 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan
 

 Section 10 – Expenses of the Plan


10.01      Costs of administration of the Plan will be paid by the Company.


Section 11 – Claims Procedure


11.01
In general, any claim for benefits under the Plan shall be filed by the
Participant or beneficiary (“claimant”) on the form prescribed for such purpose
with the Plan Administrator.  If a claim for benefits under the Plan is wholly
or partially denied, notice of the decision shall be furnished to the claimant
by the Plan Administrator within a reasonable period of time after receipt of
the claim by the Plan Administrator.  A Participant who is denied a claim for
benefits may appeal to the Compensation Committee for a review of the Plan
Administrator’s decision.  The decision of the Compensation Committee shall be
furnished to the Participant within a reasonable period of receipt of the
request for review and the decision of the Compensation Committee shall be final
and binding to the Participant.



Section 12 – Termination or Amendment of the Plan


12.01
The Plan may be amended in whole or in part from time to time, or may be
terminated, by the Board in accordance with the bye-laws of the Company,
provided that in event of such amendment or termination, the rights of the
Participants related to an RSU that have been granted under the Plan shall be
preserved and maintained and no amendment may confer additional benefits upon
Participants without prior approval by the Board.  Notice of any amendment or
termination of the Plan shall be given in writing to the Participant.



Section 13 –Term of the Plan


13.01
The Plan shall become effective on the date it is adopted by the Company and
shall continue in effect as amended from time to time until terminated pursuant
to Section 12.



Section 14 – Rights as a Stockholder


14.01
No Participant shall have any rights (including voting or dividend rights) as a
shareholder of the Company with respect to any Common Stock covered by, or
related to, any RSU granted or credited pursuant to the Plan until the date of
the delivery of a stock certificate with respect to such Common Stock.



Section 15  – Anti-Dilution and Other Adjustments


15.01
In the event of any change in the issued and outstanding shares of Common Stock
of the Company by reason of any share split, share dividend, recapitalization,
merger, consolidation, reorganization, amalgamation, combination or exchange of
shares of Common Stock or other similar event, and if the Compensation Committee
shall determine, in its sole discretion, that such change equitably requires an
adjustment in the number or kind of shares of Common Stock of the Company that
may be issued pursuant to RSUs under the Plan pursuant to paragraph 6, then such
adjustment shall be made by the Compensation Committee and shall be conclusive
and binding for all purposes of the Plan.

 
 
15.02 -
Upon the declaration by the Board of Directors of the Company of a dividend in
specie or in kind in favor of the holders of Common Shares in the Company, the
Compensation Committee shall determine, in its sole discretion, if such dividend
equitably requires an adjustment in the number or kind of RSUs that may be
issued to a Participant under the Plan in lieu of a dividend payment.

 
Section 16 – Miscellaneous


16.01
If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.



16.02
Except by will or the laws of descent and distribution and/or succession, a
Participant’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of Participant’s  death), including but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner and no such right or interest of any Participant in the Plan
shall be subject to any obligation or liability or such Participant; provided
that Directors shall be permitted to assign their rights under the Plan to their
employer or an affiliate of their employer, as approved by the Compensation
Committee.



16.03
Except to the extent specifically set forth in the Grant Certificate, the
Participant’s rights under the Plan shall be governed in all aspects by the
terms of the Plan, including the provisions that authorize the Plan
Administrator to administer and interpret the Plan and that provide that the
Plan Administrator’s decisions, determinations, and interpretations with respect
to the Plan are final and conclusive on all persons affected
hereby.  Additionally, This Plan shall be construed in accordance with, and
governed by the laws of the Bermuda.



16.04
Nothing in this Plan, nor any action taken pursuant to this Plan, shall be
deemed to give any Participant any right to remain in the employ of the Company
or affect the right of the Company to terminate a Participant’s employment at
any time, with or without Cause.



 
*           *           *           *           *




 
Page 6 of 19

--------------------------------------------------------------------------------

 
Flagstone Reinsurance Holdings
Limited                                                                                                                                          
Employee Restricted Share Unit Plan


As evidence of its adoption of the Plan, Flagstone Reinsurance Holdings Limited
has caused this instrument to be signed by its officer of representative duly
authorized on this 20th day of July, 2007.


 
FLAGSTONE REINSURANCE HOLDINGS LIMITED,
By:
     
Title:
 







 
 
 
Page 7 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 

 


APPENDIX 1


Inter Vivos Designee Form






To:  The Plan Administrator of the Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan


From:  __________________________________________




*           *           *           *           *




Pursuant to Section 9 of the Flagstone Reinsurance Holdings Limited Employee
Restricted Share Unit Plan (the “Plan”), I hereby designate the following
person(s) as inter vivos designee(ies) who during my life shall be entitled to
receive amounts under the Plan and respective Grant Certificate:




Primary Inter Vivos Designee Name: __________________________________________




Secondary Inter Vivos Designee Name:  ________________________________________


Grant Certificates to which this designation applies:


(i)
Series/Year(s) _____________________



or,


(ii)
All Grants after:                   /              /         
     _______________

       Day    Month       Year


In making the above designation, I reserve the right to revoke this designation
or change the inter vivos designee(ies) designated at any time or times and
without the consent of any other person.


This designation cancels and supersedes any inter vivos designation previously
made with respect to this Plan and respective Grant Certificate.

 
Page 8 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan


 








 
 
 
Signed:
 

 
______________________________
Participant
 
 
______________________________
Date




 
 
 
 
Page 9 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan






 
 

 


APPENDIX 2


Beneficiary Designation Form






To:  The Plan Administrator of the Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan


From:  __________________________________________




*           *           *           *           *




Pursuant to Section 9 of the Flagstone Reinsurance Holdings Limited Employee
Restricted Share Unit Plan (the “Plan”), I hereby designate the following
person(s) as beneficiar(ies) who on my death shall be entitled to receive
amounts under the Plan and respective Grant Certificate:




Primary Beneficiary Name: __________________________________________




Secondary Beneficiary Name:  ________________________________________




In making the above designation, I reserve the right to revoke this beneficiary
designation or change the beneficiar(ies) designated at any time or times and
without the consent of any beneficiary.


This beneficiary designation cancels and supersedes any beneficiary designation
previously made with respect to this Plan and respective Grant Certificate.


 
 
Page 10 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 
 
 
Signed:
 

 
______________________________
Participant
 
 
______________________________
Date
 
 
 
 
 
Page 11 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 
 
APPENDIX 3


Director Participant Election and Account Designation Form


To:  The Plan Administrator of the Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan


From:  __________________________________________


*           *           *           *           *


Amount of Compensation Deferred


I hereby elect to have the following amounts of compensation for services
performed for the Company for the 20___ year converted into RSUs.


________%  or $________




Distribution Date(s)


_________                      Separation from service


_________                      A date certain (please specify date:
__________________)




Employer Account Designation (for Directors providing services on behalf of
their Employer)


Pursuant to Section 6.01 of the Flagstone Reinsurance Holdings Limited Employee
Restricted Share Unit Plan (the “Plan”), I hereby designate the following as my
employer on whose behalf I provide services to the Board of Directors, and to
whose account RSUs shall be credited:


Employer Account Name: __________________________________________
 

Signed:


______________________________
Director Participant
 
 
 

 
Page 12 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 


______________________________
Date
 
 
Page 13 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 

 
APPENDIX 4


 Special Provisions for citizens or residents of certain countries


United States Provisions


Coverage: These provisions apply to Participants to whom Section 409A of the
United States Internal Revenue Code of 1986 (as amended from time to time)(“the
Code”) applies.


Provisions:
1.   Each grant and credit of RSUs shall comply with the minimum requirements of
Code Section 409A,


2.  Any action that may be taken (and, to the extent possible, any action
actually taken) by the Company or the Participant shall not be taken (or shall
be void and without effect), if such action violates the requirements of Section
409A.


3.  The definitions contained within this Plan and the respective Grant
Certificate shall be interpreted and construed to comply with the minimum
requirements of Section 409A.


Canada Provisions


Coverage: These provisions apply to Participants who are tax resident in Canada.


Provisions: Distributions to Participants to whom this section applies shall be
made only upon the respective Participant’s separation from service or
retirement from the Company or its Subsidiary, and shall me made within one year
of such separation or retirement..


India Provisions


Coverage: These provisions apply to Participants who are employees of West End
Capital Management BPO Services (India) Pvt. Ltd., or any other Subsidiary of
the Company incorporated and existing under the laws of India (“Indian
Subsidiary) (collectively, “Indian Participants”)


Provisions: the following provisions shall apply with respect to any RSUs
granted prior to a public offering of the capital stock of the Company/Indian
Subsidiary, and only to the extent required by applicable law:


1.  
The aggregate number of RSUs which may be granted to Indian Participants under
this Plan shall not exceed 300,000 or as decided by the Compensation Committee,
and subject to the provisions of Section 3.01 hereof. RSU credits or grants
subject to increase in accordance with the terms of the plan pursuant to the
approval received from the Board of Directors/Shareholders of the Company



2.  
The RSUs will be actually paid to the Indian Participants in accordance with the
Section 3.02 and 3.03 of the Plan.

 
 
 
 
Page 14 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 

 
3.  
The approval of the Board of the Company to the Plan was accorded on 16 June
2006. The assent of the Board of the Company, approving the adoption of the Plan
including this Appendix, for the Indian Subsidiary was accorded on 16 June
2006.  The assent of the board of directors of the Indian Subsidiary approving
the adoption of the Plan including this Appendix, for the Indian Subsidiary was
accorded on [___].



4.  
Participation in the Plan and the grant of Awards shall be awarded to such
Indian Participant providing bona fide services to or for, one or more Indian
Subsidiary as may be selected by the Board or such Compensation Committee as
designated by the Board, in consultation with the board of directors of the
Indian Subsidiary, from time to time.  The Board may also grant RSUs to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for an Indian Subsidiary, provided that
such RSUs shall not become vested or exercisable prior to the date the
individual first commences performance of such services.  Provided, however,
that an Employee who is a Promoter or belongs to the Promoter Group or a
director who either by himself or through his relative or through any body
corporate, directly or indirectly holds more than 10% of the outstanding shall
not be eligible to participate in the Plan

5.  
For purposes of the above paragraph (4)



a.  
“Promoter” means –

i.  
the person or persons who are in over-all control of the Indian Subsidiary;
ii.  
the person or persons who are instrumental in the formation of the Indian
Subsidiary or programme pursuant to which shares of the Indian Subsidiary may be
offered to the public;

iii.  
the person or persons who are named in the offer document (inviting subscription
from the public to the shares of the Indian Subsidiary) as promoter(s), in the
event the Indian Subsidiary decided to offer shares to the public.



Provided that a director or officer of the Indian Subsidiary, if he is acting as
such only in his professional capacity, will not be deemed to be a Promoter, and
that where a Promoter of the Indian Subsidiary is a body corporate, the promoter
of that body corporate shall also be deemed to be a Promoter of the Indian
Subsidiary.


b.  
“Promoter Group” means:

i.  
an immediate relative of the Promoter (i.e. spouse of that person, or any
parent, brother, sister or child of the person or of the spouse); and,

ii.  
persons whose shareholding is aggregated for the purpose of disclosing in the
offer document (inviting subscription from the public to the shares of the
Indian Subsidiary) "shareholding of the promoter group"



 
c.
“Relative” means immediate relative namely spouse, parent, brother, sister or
child of the person or the spouse.



6.  
All defined terms that are not otherwise defined under this Appendix shall have
the meaning attributed to them under the provisions of the Plan.



7.  
Except to the extent as set forth in this Appendix and where not contrary to the
meaning or intention herein, the provisions of the Plan shall apply to the
Indian Participants granted the RSU.

 
 
 
 
 
Page 15 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan

 
UK Provisions


Distributions to Participants who are UK [resident domiciled for tax
purposes]  shall be made only in shares, notwithstanding the provisions Section
3.02, above.
 
 
 
 
 
Page 16 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 
 
APPENDIX 5


Sample RSU Grant Certificate




This CERTIFICATE, effective as of the ____________ day of ____________, 20___
(the "Award Date"), certifies that Flagstone Reinsurance Holdings Limited (the
“Company”) has awarded to ________________________ (the “Participant”)
Restricted Share Units (“RSUs”) in the amounts and on the terms set forth below,
subject to and in accordance with the Flagstone Reinsurance Holdings Limited
Restricted Share Unit Plan, dated [●] (“the RSU Plan”).


The Company awards to the Participant on the Award Date an amount of RSUs as
follows:


RSU Holder
«Column1»
 
 
Restricted Share Units
«Column2»
   
RSU Series
[●]
   
Grant Date
[●]
   
Vesting Date
[Normal Vesting: Grants of these RSUs under the Plan will fully vest on the date
that is two years after the Grant Date immediately above, except as may be
modified by section by the terms of the RSU Plan, and in particular section
[6.05].
    -or-
[The Participant is a Director and is fully and immediately vested in RSUs that
are credited to his/her Account under the Plan.]



Upon occurrence of a Distribution Date, the shares of Company Common Stock or
cash (as determined solely by the Compensation Committee of the Board of
Directors of the Company) shall be payable to the Participant and shall be
delivered to the Participant as soon as administratively feasible.


This RSU grant is subject to the terms and conditions described in the RSU Plan,
as such plan may be properly amended from time to time.  The terms of the RSU
Plan are incorporated herein, and capitalized words, if not defined herein,
shall be given the same meaning as under the terms of the Plan, unless the
context requires a different meaning.


This RSU grant is not transferable, and will lapse upon the occasion of an
assignment, charge, disposal or other dealing with the rights conveyed by it in
any other circumstances.


 
 
 
Page 17 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 

 




______________________________
Signed
Mark Byrne, Chairman
 
 
 
 
 
 
Page 18 of 19

--------------------------------------------------------------------------------

Flagstone Reinsurance Holdings Limited
Employee Restricted Share Unit Plan
 
 
DOCUMENT  REVISION HISTORY
 
 
Amendment
Date
Summary of Changes
Section
Approved by
 
Amendment 1
1/7/06
Amended and Restated
Various
Board of Directors
Amendment 2
11/9/06
Section 5 clarified
5.01
Board of Directors
Amendment 3
16/11/06
Amended & Restated
Various
Shareholders
Amendment 4
20/7/07
Amended & Restated
Various
Board of Directors
Amendment 5
15/5/08
Language added regarding notification procedure
of beneficiary or Designee and ability for such
Designations to retroactively effect prior RSU grants
9
Board of Directors

 
 
 
Page 19 of 19
 